*221Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedént in this circuit.
PER CURIAM:
Mervin Hinson-Bey appeals the district court’s order dismissing with prejudice his 42 U.S.C. § 1983 (2012) civil rights action for failure to state a claim. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hinson-Bey’s informal brief does not challenge the basis for the district court’s disposition, Hinson-Bey has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED